Dixon, C. J.
This is a very plain case upon two of the questions involved in it, and which are decisive of the whole issue. The court below found that there was a decree in the former suit by the plaintiff in error Finney against the grantors of the defendant in error, to foreclose the tax deeds held by Finney, adjudging Finney to own in fee all the lots in dispute, except lot thirteen. The finding is in some respects obscure, but so we understand it, and it is *370so treated by counsel. It appears from other findings, that the court intended to find, and did find, that a decree was entered, and which must have been in pursuance of the directions of this court, as stated in the finding. The defendant in error, entered, and claims to hold, under and by virtue of conveyances from two of the parties defendant in that suit, which conveyances were executed subsequent to the rendition of the decree. The decree is, therefore, conclusive evidence of title as between the plaintiff in error Finney and his co-plaintiff (who is a part owner under him by conveyance executed after decree), and the defendant in error. The defendant in error, having entered and claiming title under the defendants in the former suit, is as much estopped from denying the title of the plaintiffs in error, as those defendants would be. This is a familiar and obvious principle in the law of estoppel by judgment, that it binds not only the parties to it, but all persons claiming under them. Judgments are binding not only upon parties but upon privies in interest, law or estate. Lessee of Parish v. Ferris, 2 Black, 606; Greely v. Smith, 1 Woodb. and Minot, 181; Burnham v. Webster, id. 172; Sturdy v. Jackaway, 4 Wallace, 174; Castle v. Noyes, 14 N. Y. 329; Peterson v. Lothrop, 34 Pa. St. 223; Burton v. Wilkinson, 18 Vt. 186. Counsel cite authorities to the effect that there is no estoppel in pais as against a grantee by deed, from denying the title of his grantor, or that his grantor had no such estate as he undertook to convey. But that is a very different question, and the rule does not and cannot extend so far as that a grantee may escape or deny the estoppel of a judgment conclusive upon the grantor under whom he claims. It would certainly be very strange, if, after a litigation and the settlement of a disputed question of title by the judgment of a court of competent jurisdiction, the unsuccessful party could, by a conveyance to a third person, or letting a third person into possession under *371Mm, open up the entire controversy, and in effect annul the judgment. Judgments settling disputed questions of title to land would he of no value, if their operation could thus be defeated; and it requires no citation of authorities to show that such is not the law. The settled and elementary principle in such a case is the very reverse, and that the judgment will hind.
The other question is as to the effect of the tax deed executed by the city of Oshkosh, which included lot thirteen, and which was not foreclosed. The only objection to the deed is, that the plat according to which the property was assessed, taxes levied, and sale and conveyance made, was not a valid, legal plat, binding upon the owners of the land. The owners might have repudiated it if they would. The plat was proper in form, and was duly recorded in the office of the register of deeds. The owners and parties in interest did not dispute its validity at the time, and have since recognized it as valid. They took no steps to have it set aside or vacated, or the public record corrected. The municipal authorities and taxing- officers treated it as valid, and the owners knew it. It would be a proposition quite as strange as the first, if, under such circumstances, the proceedings to levy and collect the taxes should he held irregular and void; and they cannot be. The public authorities and taxing officers are not bound to know that a plat or other instrument thus recorded is absolutely legal and binding as to all the owners or parties in interest, before they can proceed to tax in accordance with it. They may and must trust to appearances in such cases; and whatever the owners and parties interested acquiesce in, they may take as valid and sufficient. If this were not so, it would often happen that no taxes could be lawfully levied, and thus the property would escape taxation entirely. And go it was held by this court, ip City of Janesville v. *372Markoe, 18 Wis. 356, which is a decision directly in point npon this question. It was there determined, assuming the plat not to have been legal and valid, that the description of the property by lots and blocks according to it on the assessment roll was sufficient; and if it was sufficient in the assessment roll, then it is sufficient in the tax deed, as has been frequently held with respect to other deeds, including those executed by sheriffs. Simmons v. Johnson, 14 Wis. 523; Vilas v. Reynolds, 6 Wis. 214; Johnston v. Scott, 11 Mich. 232.
It follows that the judgment of the court below must be reversed, and the cause remanded with directions to enter judgment in favor of the plaintiffs in error (who were the plaintiffs in that court), and against the defendant, in accordance with the demand of the complaint.
By the Court. — It is so ordered.